DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed November 17, 2021. In virtue of this communication, claims 1-2, 4-8, 10-11, 13-17 are currently patentable. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a phone conversation with Mr. Farhad Shir on January 12, 2022.

3.	The application has been amended to the claims as follows:

1. (Previously presented) A vehicle-mounted display control method, comprising:
receiving, by a vehicle-mounted control device, a signal to be displayed sent by a signal source;
converting, by the vehicle-mounted control device, the signal to be displayed into a relay data signal; 
transmitting, by the vehicle-mounted control device, the relay data signal to a signal conversion circuit of a corresponding vehicle-mounted display assembly;
converting, by the signal conversion circuit, the relay data signal into a display drive signal; and 

wherein the vehicle-mounted control device and the vehicle-mounted display assembly are disposed in a vehicle body including a housing and a carriage body located in the housing; the vehicle-mounted control device is located between the carriage body and the housing, and the vehicle-mounted display assembly is located in the carriage body;
wherein a number of the vehicle-mounted display assemblies is at least two, the vehicle-mounted control device corresponds to the at least two vehicle-mounted display assemblies, and the vehicle-mounted control device includes a first distribution circuit; and transmitting, by the vehicle-mounted control device, the signal to be displayed that is transmitted as a relay data signal to the signal conversion circuit of the corresponding vehicle-mounted display assembly, includes:
copying, by the first distribution circuit, the relay data signal into at least two relay data signals, and 
transmitting, by the first distribution circuit, the at least two relay data signals to signal conversion circuits of the at least two vehicle-mounted display assemblies in a one-to-one correspondence.

2. (Original) The vehicle-mounted display control method according to claim 1, wherein
transmitting, by the vehicle-mounted control device, the signal to be displayed that is transmitted as a relay data signal to the signal conversion circuit of the corresponding vehicle-mounted display assembly, includes:
transmitting, by the vehicle-mounted control device, the relay data signal to the signal conversion circuit of the corresponding vehicle-mounted display assembly in a wired transmission manner or a wireless transmission manner.

3. (Canceled) 

4. (Previously presented) The vehicle-mounted display control method according to claim 1, wherein the vehicle-mounted control device includes a second distribution circuit;
the vehicle-mounted display control method further comprises:
copying, by the second distribution circuit, the signal to be displayed into at least two signals to be displayed; and
converting, by the vehicle-mounted control device, one of the at least two signals to be displayed into the relay data signal.

5. (Previously presented) The vehicle-mounted display control method according to claim 4, wherein a number of the vehicle-mounted control devices is at least two, the at least two vehicle-mounted control devices are cascaded, and a second distribution circuit of each of the at least two vehicle-mounted control device is electrically connected to a next-level vehicle-mounted control device;
the vehicle-mounted display control method further comprises:
transmitting, by the vehicle-mounted control device, an unconverted signal to be displayed of the at least two signals to be displayed to the next-level vehicle-mounted control device cascaded therewith.

6. (Previously presented) The vehicle-mounted display control method according to claim 1, wherein the at least one display screen includes at least two display screens, and the vehicle-mounted display assembly further includes a third distribution circuit;
outputting, by the signal conversion circuit, the display drive signal to at least one display screen of the corresponding vehicle-mounted display assembly, further includes:
outputting, by the signal conversion circuit, the display drive signal to the third distribution circuit;
copying, by the third distribution circuit, the display drive signal into at least two display drive signals; and 


7. (Previously presented) The vehicle-mounted display control method according to claim 1, wherein the relay data signal includes one of a high definition multimedia interface (HDMI) format signal, a digital visual interface (DVI) format signal, or a display port (DP) format signal.

8. (Previously presented) A vehicle-mounted control device, comprising:
at least one signal input interface configured to receive a signal to be displayed; 
a processor electrically connected to the at least one signal input interface, and configured to transmit the signal to be displayed that is transmitted as a relay data signal; and
at least one signal output interface electrically connected to the processor, and configured to transmit the relay data signal;
wherein the at least one signal output interface includes at least two signal output interfaces; and the vehicle-mounted control device further comprises:
a first distribution circuit electrically connected to the processor and the at least two signal output interfaces, and configured to copy the relay data signal into at least two relay data signals, and transmit the at least two relay data signals to the at least two signal output interfaces in a one-to-one correspondence.

9. (Canceled) 

10. (Previously presented) The vehicle-mounted control device according to claim 8, further comprising:
a second distribution circuit electrically connected to the processor and the at least one signal input interface, and configured to copy the signal to be displayed into at least two signals to be displayed, and transmit one of the at least two signals to be displayed to the processor.


at least one display screen; and,
a signal conversion circuit electrically connected to at least one display screen, and configured to receive a relay data signal, convert the relay data signal into a display drive signal, and output the display drive signal to the at least one display screen to drive the at least one display screen to display;
wherein the at least one display screen includes at least two display screens; and the vehicle-mounted display assembly further comprises:
a third distribution circuit electrically connected to the signal conversion circuit and the at least two display screens, and configured to copy the display drive signal into at least two display drive signals and transmit the at least two display drive signals to the at least two display screens in a one-to-one correspondence.

12. (Canceled) 

13. (Currently amended) A vehicle-mounted display system, comprising:
at least one vehicle-mounted control device according to claim 8; wherein a number of the vehicle-mounted control device is at least two, and the at least two vehicle-mounted control devices are cascaded; and
at least one vehicle-mounted display assembly [[according to claim 11]] electrically connected to a corresponding vehicle-mounted control device, the at least one vehicle-mounted display assembly comprising:
at least one display screen; and,
a signal conversion circuit electrically connected to at least one display screen, and configured to receive a relay data signal, convert the relay data signal into a display drive signal, and output the display drive signal to the at least one display screen to drive the at least one display screen to display;
wherein the at least one display screen includes at least two display screens; and the vehicle-mounted display assembly further comprises:
a third distribution circuit electrically connected to the signal conversion circuit and the at least two display screens, and configured to copy the display drive signal into at least two display drive signals and transmit the at least two display drive signals to the at least two display screens in a one-to-one correspondence.

14. (Previously presented) The vehicle-mounted display system according to claim 13, further comprising a power management module; wherein
the power management module is electrically connected to the at least one vehicle-mounted control device and the at least one vehicle-mounted display assembly.

15. (Previously presented) A vehicle, comprising:
a vehicle body including a housing and a carriage body disposed in the housing; and
the vehicle-mounted display system according to claim 13 disposed in the vehicle body; wherein
the at least one vehicle-mounted control device is disposed between the carriage body and the housing of the vehicle body, and
the at least one vehicle-mounted display assembly is disposed in the carriage body of the vehicle body.

16. (Previously presented) The vehicle according to claim 15, further comprising a connecting line; 
wherein a vehicle-mounted display assembly is electrically connected to a corresponding vehicle-mounted control device through the connecting line, and at least part of the connecting line is located between the carriage body and the housing.


the at least one armrest is disposed in the carriage body;
at least one vehicle-mounted display assembly of the vehicle-mounted display system is disposed on a corresponding armrest of the at least one armrest;
in a case where the vehicle-mounted display assembly is electrically connected to the corresponding vehicle-mounted control device through the connecting line, at least part of the connecting line is located in the armrest corresponding to the vehicle-mounted display assembly, or at least part of the connecting line is located between the carriage body and the housing, or at least part of the connecting line is located in the armrest corresponding to the vehicle-mounted display assembly and at least part of the connecting line is located between the carriage body and the housing.
 
END

Allowable Subject Matter
Claims 1-2, 4-8, 10-11, 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Perdices-Gonzalez et al (US 20210026470 A1) in view of Soh (US 10509613 B2) discloses multi-view displays may enable the display of various content to multiple users at the same time. This may help increase the relevance of the content to each user by increasing the available content. The multi-view display may render each content available and combine them using a rendering engine to generate a content package that displays different content at different angles. The implementation of the identification of users may enable users to navigate through their respective content (i.e., the content presented to each user's view) .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624